
	
		II
		111th CONGRESS
		2d Session
		S. 3399
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 24, 2010
			Ms. Snowe (for herself
			 and Mrs. Gillibrand) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To remove the limit on the anticipated
		  award price for contracts awarded under the procurement program for women-owned
		  small business concerns, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness in Women-Owned Small Business
			 Contracting Act of 2010.
		2.Procurement program for women-owned small
			 business concernsSection 8(m)
			 of the Small Business Act (15 U.S.C. 637(m)) is amended—
			(1)in paragraph (2)—
				(A)in subparagraph (A), by striking who
			 are economically disadvantaged;
				(B)in subparagraph (C), by striking
			 paragraph (3) and inserting paragraph (4);
				(C)by striking subparagraph (D); and
				(D)by redesignating subparagraphs (E) and (F)
			 as subparagraphs (D) and (E), respectively; and
				(2)by adding at the end the following:
				
					(7)Sole source contractsA contracting officer may award a sole
				source contract under this subsection to a small business concern owned and
				controlled by women under the same conditions as a sole source contract may be
				awarded to a qualified HUBZone small business concern under section
				31(b)(2)(A).
					.
			3.Study and report on representation of
			 womenSection 29 of the Small
			 Business Act (15 U.S.C. 656) is amended by adding at the end the
			 following:
			
				(o)Study and report on representation of
				women
					(1)StudyThe Administrator shall periodically
				conduct a study to identify any United States industry, as defined under the
				North American Industry Classification System, in which women are
				underrepresented.
					(2)ReportNot later than 5 years after the date of
				enactment of this subsection, and every 5 years thereafter, the Administrator
				shall submit to the Committee on Small Business and Entrepreneurship of the
				Senate and the Committee on Small Business of the House of Representatives a
				report on the results of each study under paragraph (1) conducted during the
				5-year period ending on the date of the
				report.
					.
		
